Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further consideration and search (including reviewing the IDS newly filed on 01/25/2022 with an RCE) none of the prior art of record, either alone or in combination, teach each and every limitation of the claim language (claims filed on 10/19/2021). Prior art Shafer (Shafer, US 2019/0244346 A1) teaches a method for detecting (using machine learning functionality capable of identifying particular items based upon size, shape, orientation, color, edges, corners, curvature, and or other features of voxels within the three-dimensional image)([0023] and [0041]) prohibited materials in a compartment (an image of an object, such as a bag, is segmented to identify an item, such as a gun or knife or other prohibited item)(Abstract and [0020-0023]) at a security checkpoint (security at airports and in other travel related areas)([0002] and [0022]), comprising: receiving, by a processor of a computing system (receiving by the computer 130)(Fig. 1; [0033]), a three-dimensional representation of a compartment (wherein the CT scanner 108 creates a three-dimensional image of the object 102, such as baggage)(Fig. 1; 
Claims 1, 2, 4-7, 13-15, 17, 18, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov